Name: Council Regulation (EEC) No 729/81 of 17 March 1981 on the conclusion of the Agreement in the form of an exchange of letters between Austria and the European Economic Community amending the Agreement on price observance and the arrangements for the importation of certain types of cheese
 Type: Regulation
 Subject Matter: Europe;  trade policy;  information and information processing;  competition;  European construction;  processed agricultural produce
 Date Published: nan

 24. 3 . 81 Official Journal of the European Communities No L 78/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 729/81 of 17 March 1981 on the conclusion of the Agreement in the form of an exchange of letters between Austria and the European Economic Community amending the Agree ­ ment on price observance and the arrangements for the importation of certain types of cheese THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between Austria and the European Economic Commu ­ nity amending the Agreement on price observance and the arrangements for the importation of certain types of cheese is hereby approved on behalf of the Community. The text of the said Agreement is attached to this Regulation . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas at the negotiations under Article XXVIII of GATT on the withdrawal of the concessions made by Austria for products falling within subheading 04.04 A of the Austrian Customs Tariff, Austria and the Euro ­ pean Economic Community concluded the Agree ­ ment on price observance and import arrange ­ ments ( J ) ; Whereas, in order for the objectives of the Agreement to be attained, it is necessary to make certain amend ­ ments thereto ; Whereas the consultations provided for in the Agree ­ ment have enabled Austria and the European Economic Community to reach agreement on the necessary amendments ; whereas that agreement is considered to be satisfactory, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 March 1981 . For the Council The President D. F. van der MEI ( ¢) OJ No L 237, 16 . 9 . 1977, p . 4 .